Citation Nr: 0917490	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-43 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for type II diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye 
disorder as secondary to service-connected type II diabetes 
mellitus, to include glaucoma, retinopathy, and cataracts.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 
through October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran requested a Board hearing in 
his December 2004 substantive appeal.  However, by letter 
dated in January 2009, he requested that his scheduled 
hearing be canceled and his records be forwarded to the Board 
for a decision to be made based on the evidence of record.  


FINDINGS OF FACT

1.  Type II diabetes mellitus is manifested by the need for 
insulin and dietary restrictions, but physical activity has 
not been clinically regulated.  

2.  Type II diabetes mellitus has caused or resulted in 
peripheral neuropathy of the bilateral lower extremities 
manifested by mild numbness.  

3.  Type II diabetes mellitus has caused or resulted in 
hypertension manifested by the need for antihypertensive 
medication.  

4.  Erectile dysfunction has been related to diabetes 
mellitus, but penis deformity is not shown.

5.  A chronic bilateral eye disability was not manifest 
during service; it was not identified until May 2000 and is 
unrelated to service or to any service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913 (2008).

2.  The criteria for a 10 percent rating for peripheral 
neuropathy of the right lower extremity, as secondary to 
diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.119, 4.124a, DC 8520 
(2008).

3.  The criteria for a 10 percent rating for peripheral 
neuropathy of the left lower extremity, as secondary to 
diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.119, 4.124a, DC 8520 
(2008).

4.  The criteria for a 10 percent rating for hypertension, as 
secondary to diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.119, 4.104, DC 
7101 (2008).

5.  The criteria for special monthly compensation (SMC) based 
on the loss of use of a creative organ have been met.  38 
U.S.C.A. §§ 1110, 1114(k) (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.350 (2008).

6.  A bilateral eye disorder was not incurred in or 
aggravated by active duty and is not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

In this case, the Veteran timely appealed the rating 
initially assigned for his type II diabetes mellitus on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grants of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

The Veteran's type II diabetes mellitus is rated 20 percent 
disabling under DC 7913.  38 C.F.R. § 4.119, DC 7913.  In 
order to warrant a higher rating, the evidence must show 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process under 
DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2008).

The evidence reflects that the Veteran has been prescribed 
insulin in an effort to gain better control of his type II 
diabetes mellitus.  In addition, he has been advised to 
follow a restricted diet.  Therefore, he has met two of the 
three criteria for an increased rating for type II diabetes 
mellitus.

However, the threshold requirement for a 40 percent rating is 
regulation of activities.  In this case, the evidence does 
not demonstrate that the Veteran has been prescribed or 
advised to avoid strenuous occupational and recreational 
activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(defining "regulation of activities," as used by VA in DC 
7913).  

The Veteran relies on a pre-formatted VA "Physician's 
Statement" for Diabetes Herbicide Presumption which was 
completed and signed by his private treating physician in 
April 2008.  His private physician checked the box indicating 
that "[t]he Veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic health care provider."  The Board finds that this 
is not supported by the evidence of record, to include the 
private physician's own treatment records.

Specifically, the private physician's records dated from 2000 
through 2008 do not reflect any prescribed regulation of 
activities.  To the contrary, these records noted that the 
Veteran was morbidly obese and recommended regular exercise 
and weight loss.  There is no documentation of ketoacidosis.  
By the physician's own admission in a June 2008 statement, 
the Veteran only came in for monthly office visits.  
Furthermore, a VA "Physician's Statement" for Diabetes 
Herbicide Presumption completed by the same private physician 
in August 2002 indicated that his diabetes only required 
insulin or oral hypoglycemic agent and restricted diet.  

Similarly, VA treatment records dated from 2004 through 2008 
noted that the Veteran was morbidly obese and consulted him 
on the benefits of regular exercise.  Therefore, the April 
2008 Physician's Statement for Diabetes Herbicide Presumption 
is not supported by the record.  

The criteria for a 100 percent rating for diabetes mellitus 
defines "regulation of activities" as "avoidance of strenuous 
occupational and recreational activities."  See 38 C.F.R. § 
4.119, DC 7913.  The available evidence does not indicate 
that the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities, as is 
required to merit a higher rating of 40 percent.  The fact 
that he has been advised that he should exercise, in the 
absence of specified medical guidelines for that exercise, 
does not meet the criterion requiring regulation of activity 
for a higher rating.  

While the Veteran has been prescribed a restricted diet and 
insulin in effort to control his type II diabetes mellitus, 
he has not been prescribed limited physical activity or 
advised to avoid recreational activities.  He, therefore, 
does not meet the criteria for a higher rating on the basis 
of his type II diabetes mellitus, and a staged rating under 
Fenderson does not apply.  38 C.F.R. § 4.119, DC 7913.  

Next, the evidence does not reflect that the disabilities at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a Veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Note 1, DC 7913 specifically provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that "[n]oncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913."  38 C.F.R. § 4.119.  Nevertheless, if duplication and 
overlapping are avoided, separate ratings do not contravene a 
VA regulation that prohibits the pyramiding of ratings for 
service-connected disabilities. 38 C.F.R. § 4.25; see also 
Bierman v. Brown, 6 Vet. App. 125, 130 (1994).  

In keeping with the foregoing authority and inasmuch as the 
symptomatology is different for the respective conditions, 
separate evaluations for peripheral neuropathy, hypertension, 
erectile dysfunction, and special monthly compensation are 
potentially for application.

Peripheral Neuropathy.  With respect to peripheral 
neuropathy, the report of a July 2003 VA diabetes examination 
diagnosed the Veteran with peripheral neuropathy and found 
that the condition was more likely than not related to his 
service-connected diabetes.  The examiner noted that 
peripheral neuropathy was a known complication of diabetes 
and opined that it was more likely than not that the Veteran 
suffered from peripheral neuropathy of the upper and lower 
extremities secondary to his diabetes.  

Similarly, a February 2008 VA peripheral nerves examination 
diagnosed the Veteran with bilateral lower extremity 
peripheral neuropathy associated with his service-connected 
diabetes.  However, the February 2008 examiner found that 
there was no evidence of peripheral neuropathy of the 
bilateral upper extremities, and thus no condition of the 
upper extremities attributable to diabetes.  The Veteran 
described mild bilateral numbness in his bilateral lower 
extremities, but denied any numbness in his upper 
extremities.  

Under DC 8520, a 10 percent evaluation is awarded for mild 
incomplete paralysis of the sciatic nerve.  As such, the 
Board finds that entitlement to a separate compensable 
evaluation for peripheral neuropathy of the bilateral lower 
extremities under DC 8520, as secondary to diabetes mellitus, 
is warranted.  

Hypertension.  With respect to hypertension, the report of a 
July 2003 VA diabetes examination diagnosed the Veteran with 
hypertension manifested by macroscopic protein on recent 
urinalysis.  The examiner opined that it was more likely than 
not that his hypertension was related to his diabetes.  His 
most recent blood pressure in December 2008 revealed findings 
of 169/93 mm Hg.  The evidence also shows that he is on 
regular medication for hypertension.

Under DC 7101, a 10 percent evaluation is awarded for 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or the minimum rating for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  As the Veteran is on antihypertensive 
medications, the Board finds that entitlement to a separate 
compensable evaluation for hypertension under DC 7101, as 
secondary to diabetes mellitus, is warranted.  

Erectile dysfunction.  With respect to erectile dysfunction, 
the report of a July 2003 VA diabetes examination diagnosed 
the Veteran with erectile dysfunction and found that the 
condition was more likely than not related to his service-
connected diabetes.  However, in a December 2008 VA 
genitourinary examination, the examiner found that she would 
have to resort to mere speculation to opine that the 
Veteran's erectile dysfunction was caused by or the result of 
his diabetes.

Under DC 7522, a 20 percent evaluation is awarded for penis 
deformity with loss of erectile power.  As no penis deformity 
has been shown, the Board finds that the Veteran is not 
entitlement to a separate award of service connection for 
erectile dysfunction under DC 7522.  

Special Monthly Compensation.  Nonetheless, to warrant a 
grant of special monthly compensation, the evidence must show 
that, as a result of a service-connected disability, the 
Veteran has suffered the loss of use of a creative organ.  
Based on the diagnosis of erectile dysfunction and the 
association of erectile dysfunction with service-connected 
diabetes, the Board finds that the criteria for special 
monthly compensation base on the loss of use of a creative 
organ have been met.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350.

 


Service Connection for a Bilateral Eye Disorder

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2008).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Service treatment records do not reflect that the Veteran 
suffered from a chronic vision disorder in service.  
Significantly, although he wore glasses, his October 1969 
Report of Medical Examination at separation indicated that 
his eyes and visual acuity were within normal limits.  His 
vision was found to be 20/40, corrected to 20/20.  Similarly, 
on his October 1969 Report of Medical History at separation, 
he self-reported that he never suffered from eye trouble.  As 
such, there is no evidence suggesting that a chronic eye 
disability developed in service.  

Post-service records do not reveal diagnosis of a chronic eye 
disorder until May 2000, when his private physician, an 
internal medicine specialist, diagnosed him with diabetic 
retinopathy.  In this case, the Board emphasizes the multi-
year gap between discharge from active duty service in 
October 1969 and the initial diagnosis of a chronic eye 
disorder in May 2000.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Veteran does not allege in-service incurrence or 
continuity of symptomatology.  Rather, he contends that his 
current vision problems are secondary to his service-
connected diabetes mellitus.  As mentioned above, his private 
physician, an internal medicine specialist, diagnosed him 
with diabetic retinopathy, implying a relationship with his 
service-connected diabetes.

However, the Veteran was afforded a VA eye examination in 
July 2003, at which time the specialist diagnosed him with 
diabetes mellitus with no signs of diabetic retinopathy.  The 
examiner also diagnosed him with open-angle glaucoma, much 
greater in the right eye than in the left eye, as well as 
early nuclear sclerotic cataracts which were age appropriate 
and not visually significant.  The examiner did not opine 
that any of these diagnoses were related to diabetes.  

The Veteran was afforded a subsequent VA eye examination in 
March 2008,  at which time he was again found not to suffer 
from diabetic retinopathy.  He was diagnosed with glaucoma, 
which the examining ophthalmologist opined was not due to 
diabetes but rather to several other factors including age, 
race, and family history.  He was also diagnosed with non-
visually significant cataracts.  However, the examining 
ophthalmologist noted that cataracts could be caused by 
diabetes or aging, and explained that it would be too 
speculative for him to report on the etiology of the 
condition.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In finding that the July 2003 and March 2008 VA examination 
reports, which found no evidence of diabetic retinopathy, 
were adequate for evaluation purposes, the Board notes that 
the examiners specifically discussed the relevant findings, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  

Further, the VA examiners were ophthalmology specialists, 
whereas the Veteran's private physician was a specialist in 
internal medicine.  Therefore, with respect to the existence 
of diabetic retinopathy, the Board finds the VA examiners' 
opinions to be of greater probative value than the diagnoses 
of the private physician.  

Moreover, no medical opinion etiologically relates the 
Veteran's glaucoma to service or his service-connected 
diabetes.  Rather, glaucoma was said to result from factors 
such as age, race, and family history.  Although the March 
2008 examiner could not opine as to whether the Veteran's 
cataracts were caused by diabetes without resorting to mere 
speculation, the July 2003 examiner described them as "age 
appropriate," suggesting that they were due to age rather 
than diabetes.  

At any rate, as the cataracts were described as insignificant 
in both the July 2003 and March 2008 VA examinations, they 
would not receive a compensable rating separate from the 
underlying diabetes evaluation even if they were found to be 
service connected.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

With respect to the Veteran's claims, the Board has also 
considered his statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
diabetic retinopathy, glaucoma, and cataracts are not the 
type of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).

As to the increased rating claim, the Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant a higher rating for his diabetes mellitus; however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity

As to the service connection claim, such competent evidence 
has been provided by the medical personnel who have examined 
and/or treated the Veteran during the current appeal and by 
service records obtained and associated with the claims file. 
The Board attaches greater probative weight to the clinical 
findings than to his statements. See Cartright, 2 Vet. App. 
at 25.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's diabetes claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to his service connection claim, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in December 2007 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  Therefore, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in March 
2008.  Consequently, the Board finds that the duty to notify 
has been satisfied.    

With respect to the Dingess requirements, in December 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and private 
treatment records.  Further, he submitted additional records 
and written statements.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in July 2003, February 2008, March 2008, 
and December 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)



ORDER

A disability evaluation in excess of 20 percent for type II 
diabetes mellitus is denied.  

A 10 percent rating for peripheral neuropathy, right lower 
extremity, secondary to diabetes mellitus, is granted.

A 10 percent rating for peripheral neuropathy, left lower 
extremity, secondary to diabetes mellitus, is granted.

A 10 percent rating for hypertension, secondary to diabetes 
mellitus, is granted.

Special monthly compensation based on loss of use of a 
creative organ is granted. 

Service connection for a bilateral eye disorder, secondary to 
diabetes mellitus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


